       Case 2:17-cv-00517-JCM-VCF Document 35 Filed 03/02/20 Page 1 of 2




 1   BRUCE SCOTT DICKINSON, ESQ.
     Nevada Bar No. 002297
 2   JAMIESON N. POE, ESQ.
 3   Nevada Bar No. 008228
     STEPHENSON & DICKINSON, P.C.
 4   2820 West Charleston Boulevard, Suite B-17
     Las Vegas, Nevada 89102
 5   Telephone: (702) 474-7229
     Facsimile: (702) 474-7237
 6
     email: admin@sdlawoffice.net
 7
     Attorneys for Defendants
 8
 9
                              IN THE UNITED STATES DISTRICT COURT
10
                                              DISTRICT OF NEVADA
11
12
13   JAYLA JOHNSON and UNIQUE WILSON,                      CASE NO.: 2:17-cv-00517-JCM-VCF

14                              Plaintiffs,
15   vs.                                                   STIPULATION AND ORDER FOR
16                                                         DISMISSAL WITH PRJUDICE
     RICHARD LEON PEREZ; WAL-MART
17   TRANSPORTATION, LLC; DOES I through X,
     inclusive and ROE BUSINESS ENTITIES I
18   through X, inclusive,
19
                                Defendants.
20
21
22
            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs, JAYLA
23
     JOHNSON and UNIQUE WILSON, and Defendants, RICHARD LEON PEREZ and WAL-MART
24
     TRANSPORTATION, LLC, by and through their respective attorneys of record, that the above-
25
     entitled action be dismissed with prejudice. Each party to bear their own costs and fees.
26
            The parties further stipulate that the settlement proceeds will be placed into the Ladah Law
27
     Firm client trust account and will not be distributed until the Eighth Judicial District Court, Clark
28

                                                       1
       Case 2:17-cv-00517-JCM-VCF Document 35 Filed 03/02/20 Page 2 of 2




 1   County, Nevada enters a final Order in the interpleader case entitled Ladah Law Firm, PLLC v.
 2   Johnson, et al at Docket No. A-19-792474-C.
 3   Dated this 2nd day of March, 2020         Dated this 2nd day of March, 2020
 4   STEPHENSON & DICKINSON                              LADAH LAW FIRM
 5
 6   By:_/s/ Bruce Scott Dickinson_____        By:___/s/ Anthony Ashby ________
     BRUCE SCOTT DICKINSON                           ANTHONY ASHBY, ESQ.
 7   Nevada Bar No. 002297                           Nevada Bar No.: 004911
 8   JAMIESON N. POE, ESQ.                           JOSEPH C. CHU, ESQ.
     Nevada Bar No. 008228                           Nevada Bar No. 011082
 9   2820 W. Charleston Blvd., Suite 17              517 S. Third Street
     Las Vegas, NV 89102                             Las Vegas, NV 89101
10   T: 702-474-7229                                 T: 702-252-0055
11   F: 702-4747237                                  F: 702-248-0055
     Attorneys for Defendants                        Attorneys for Plaintiffs
12
13                                                 ORDER

14
                                    March
                   It is so ordered this    4, 2020.
                                         _____  day of ___________________, 20__.
15
16
17
                                               _________________________________________
18
                                               UNITED STATES
                                               UNITED  STATED   DISTRICTJUDGE
                                                        STATE DISTRICT    COURT JUDGE
19                                                      S
20
21
22
23
24
25
26
27
28

                                                     2
